Citation Nr: 1031816	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-21 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased disability rating for diabetic 
neuropathy, to include a rating in excess of 60 percent as of May 
29, 2007, a rating in excess of 10 percent prior to May 29, 2007, 
and a compensable rating prior to April 20, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 





INTRODUCTION

The Veteran had active service from February 1964 to April 1967; 
May 1967 to April 1970; August 1970 to May 1973; August 1974 to 
February 1975; and August 1976 to December 1987.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Jackson, 
Mississippi, denying the claim currently on appeal.  Jurisdiction 
of this matter is now with the RO located in St. Petersburg, 
Florida.

This claim was previously remanded by the Board in August 2009 
for additional evidentiary development.  In February 2010, the RO 
increased the Veteran's disability rating to 60 percent, 
effective as of May 2007.  Since this grant did not constitute a 
full grant of the benefits sought on appeal, this claim is still 
in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  


FINDINGS OF FACT

1.  Prior to April 20, 2005, the Veteran had a visual acuity of 
20/20 in the right eye and of 20/40 in the left eye, with a full 
visual field.  

2.  Prior to May 29, 2007, the Veteran had visual acuity, for VA 
rating purposes, of 20/40 in the right eye and of 20/70 in the 
left eye, with a full visual field.  

3.  As of May 29, 2007, the Veteran has had visual acuity, for VA 
rating purposes, of 20/200 in the right eye and of 20/100 in the 
left eye, with a full visual field.  




	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for diabetic 
retinopathy, prior to April 20, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321(b)(1), 3.350, 3.383, 4.1- 4.7, 4.16(b), 4.21, 
4.75, 4.76, 4.78, 4.79, 4.80, 4.84(a), Diagnostic Codes 6063 to 
6079 (2008).

2.  The criteria for a disability rating in excess of 10 percent 
for diabetic retinopathy, prior to May 29, 2007, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321(b)(1), 3.350, 3.383, 4.1- 4.7, 4.16(b), 
4.21, 4.75, 4.76, 4.78, 4.79, 4.80, 4.84(a), Diagnostic Codes 
6063 to 6079 (2008).

3.  The criteria for a disability rating in excess of 60 percent 
for diabetic retinopathy, as of May 29, 2007, have not been met.  
38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 3.350, 3.383, 4.1- 4.7, 
4.16(b), 4.21, 4.75, 4.76, 4.78, 4.79, 4.80, 4.84(a), Diagnostic 
Codes 6063 to 6079 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2004, May 2006, and August 
2009, the RO satisfied its duty to notify the Veteran under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(b) (2009).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claims; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  The RO also notified the Veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in 
the above mentioned letters and other correspondence provided by 
the RO.  Specifically, VA informed the Veteran of the necessity 
of providing, on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of his 
disability, and the effect that the worsening has on his 
employment and daily life.  The Veteran was informed that should 
an increase in disability be found, a disability rating would be 
determined by applying the relevant diagnostic codes; and 
examples of pertinent medical and lay evidence that he could 
submit relevant to establishing entitlement to increased 
compensation.  The Veteran was also provided notice of the 
applicable relevant diagnostic code provisions.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(c) (2009).  Service treatment records have been 
associated with the claims file.  All identified and available 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with his claims.  Thus, the 
duties to notify and assist have been met.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the 
present level of a disability for any increased rating claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2009).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 
In rating impairment of visual acuity, the best distant vision 
obtainable after best correction with glasses will be the basis 
of rating, except in cases of keratoconus in which contact lenses 
are medically required.  38 C.F.R. § 4.75.  

The Veteran is currently rated under Diagnostic Code 6099- 6066 
for his diabetic retinopathy.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; with the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2009).  Diagnostic Code 6099 refers to 
an unlisted disability of the eye.  The Rating Schedule does not 
contain a specific diagnostic code for diabetic retinopathy.  
However, where an unlisted condition is encountered it is 
permissible to rate it under a closely related disease or injury, 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2009).  

A compensable rating for loss of visual acuity requires that 
corrected vision be 20/40 or worse in one eye and 20/50 or worse 
in the other.  38 C.F.R. § 4.84(a) (2008).  The ratings increase 
in 10 percent increments according to the levels of vision 
impairment with the greatest award of 100 percent assignable for 
visual acuity of 5/200 in each eye.  38 C.F.R. § 4.84(a), 
Diagnostic Codes 6063-6078 (2008).  

Visual impairment can also be rated on the basis of loss of field 
of vision. 38 C.F.R. § 4.76.  However, in this case, there is no 
evidence of visual impairment based on the loss of field of 
vision.

During the pendency of the appeal, the criteria for rating eye 
disabilities were amended effective December 10, 2008, but these 
amended criteria govern cases only when the claim is filed on or 
after that date.  73 Fed. Reg. 66543 (November 10, 2008).  Here, 
because the Veteran filed his claim prior to December 10, 2008, 
the appeal will be considered under the prior criteria.  73 Fed. 
Reg. 66543 (Nov. 10, 2008).

The Veteran contends that he is entitled to an increased 
disability rating for his service-connected diabetic retinopathy.  
For historical purposes, the Veteran was initially granted 
service connection for diabetes mellitus in an August 2001 rating 
decision.  A noncompensable disability rating was assigned, 
effective as of July 9, 2001.  In a September 2002 rating 
decision, the Veteran's diabetes mellitus, with its associated 
diabetic retinopathy, was increased to 20 percent disabling, 
effective as of December 29, 2000.  The Veteran filed a claim for 
an increased disability rating for his diabetic retinopathy in 
November 2004.  A separate noncompensable disability rating was 
assigned in a February 2005 rating decision under Diagnostic Code 
6099-6079.  The Veteran submitted a notice of disagreement 
regarding this decision in May 2005.  Subsequently, in a February 
2010 rating decision, the Veteran's disability rating was 
increased to 10 percent, effective as of April 20, 2005, and to 
60 percent, effective as of May 29, 2007.  Therefore, the issues 
currently before the Board are entitlement to a compensable 
disability rating prior to April 20, 2005, entitlement to a 
disability rating in excess of 10 percent prior to May 29, 2007, 
and entitlement to a disability rating in excess of 60 percent as 
of May 29, 2007.  

The Veteran was afforded a VA eye examination in December 2004.  
The Veteran was found to have a corrected visual acuity of 20/20 
in the right eye and 20/40 in the left eye.  The Veteran was 
noted to have a full field of vision at this time.  The examiner 
opined that the Veteran had decreased visual acuity of the left 
eye secondary to diabetic retinopathy.  The examiner also 
concluded that the Veteran suffered from glaucoma in each eye 
that was likely unrelated to diabetes mellitus.  

The Veteran underwent a VA eye examination on April 20, 2005.  
Visual acuity of the right eye was 20/40 and visual acuity of the 
left eye was 20/60.  

The Veteran was afforded an additional VA examination in November 
2006.  The Veteran reported that his diabetic retinopathy had 
worsened.  The examiner noted a history of focal laser surgery to 
the left eye.  Corrected visual acuity of the right eye was 20/20 
and the visual acuity of the left eye was 20/25.  The Veteran was 
found to have a full field of vision.  The examiner diagnosed the 
Veteran with moderate to severe non-proliferative diabetic 
retinopathy in each eye that was most likely secondary to 
diabetes mellitus.  The Veteran was also noted to have decreased 
acuity of the left eye that was most likely secondary to diabetic 
retinopathy.  Finally, the Veteran was noted to have glaucoma 
that was most likely not related to diabetes mellitus.  

The Veteran was afforded another VA examination in September 
2009.  The Veteran was found to have a corrected visual acuity of 
20/200 in the right eye and 20/80 in the left eye.  The visual 
field was again found to be full.  The examiner concluded that 
the Veteran's glaucoma, cataract extraction and intraocular 
lymphoma (IOL) were most likely not related to diabetes mellitus.  
The examiner prepared an addendum to this examination in February 
2010, in which it was noted that the Veteran's ocular symptoms of 
decreased acuity in each eye were most likely due exclusively and 
totally to diabetes mellitus.  

Based on the above evidence, the Board concludes that the Veteran 
is not entitled to a compensable disability rating prior to April 
20, 2005, for his diabetic retinopathy.  According to the 
December 2004 VA examination of record, the Veteran had a 
corrected visual acuity of 20/20 in the right eye and 20/40 in 
the left eye.  Applying these visual acuity findings to 38 C.F.R. 
§ 4.84a, Table V, the Veteran would not be entitled to a 
compensable disability rating.  The minimal impaired vision to 
warrant a compensable disability rating is visual acuity in both 
eyes of at least 20/40.  Id.  Likewise, the Veteran is not 
entitled to a compensable disability rating for impairment of the 
visual field because the December 2004 VA examiner concluded that 
the Veteran had a full visual field.  As such, the preponderance 
of the evidence of record demonstrates that the Veteran is not 
entitled to a compensable disability rating prior to April 20, 
2005.  

The preponderance of the evidence of record also demonstrates 
that the Veteran is not entitled to a disability rating in excess 
of 10 percent for his diabetic retinopathy prior to May 29, 2007.  
According to an April 20, 2005, VA outpatient treatment record, 
the Veteran had a visual acuity of 20/40 in the right eye and a 
visual acuity of 20/60 in the left eye.  For rating purposes, 
visual acuity is interpreted as 20/70 in the left eye.  Under 38 
C.F.R. § 4.84a, when vision in one eye is 20/70, while vision in 
the second eye is 20/40, a 10 percent disability rating is 
warranted.  The next-higher disability rating of 20 percent would 
require visual acuity of 20/70 in one eye with a visual acuity of 
at least 20/50 in the second eye.  Id.

According to the Veteran's November 2006 VA examination, the 
Veteran had a visual acuity of 20/20 in the right eye and a 
visual acuity of 20/25 in the left eye.  A March 2007 VA 
outpatient treatment record also notes a visual acuity of 20/40 
in the right eye and a visual acuity of 20/40 in the left eye.  
Such visual acuity levels do not demonstrate entitlement to a 
compensable disability rating under 38 C.F.R. § 4.84a - let alone 
a disability rating in excess of 10 percent.  Likewise, the 
Veteran was noted to have a full visual field during the November 
2006 VA examination.  Therefore, the preponderance of the 
evidence demonstrates that the Veteran is not entitled to a 
disability rating in excess of 10 percent for his diabetic 
retinopathy, prior to May 29, 2007, based on impairment of visual 
acuity or visual field.  

Finally, the preponderance of the evidence of record demonstrates 
that the Veteran is not entitled to a disability rating in excess 
of 60 percent as of May 29, 2007.  According to a VA treatment 
record from May 29, 2007, the Veteran had a visual acuity of 
20/160 in the right eye and a visual acuity of 20/80 in the left 
eye.  For VA rating purposes, this is read as a visual acuity of 
20/200 in the right eye and a visual acuity of 20/100 in the left 
eye.  Therefore, a 60 percent disability rating was assigned 
under 38 C.F.R. § 4.84a.  The next-higher disability rating of 
70 percent requires evidence of a visual acuity of 20/200 in both 
eyes.  38 C.F.R. § 4.79.  According to the September 2009 
examination, the Veteran had a corrected visual acuity of 20/200 
in the right eye and 20/80 in the left eye.  Therefore, the 
preponderance of the evidence of record demonstrates that the 
Veteran is not entitled to a disability rating in excess of 60 
percent for his service-connected diabetic retinopathy, due to 
impairment of visual acuity.

Likewise, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to a disability 
rating in excess of 60 percent due to impairment of the visual 
field.  According to the September 2009 examiner, the Veteran had 
a full visual field.  While the Veteran was noted to have 
glaucoma, cataract extraction and IOL, the examiner concluded 
that these were most likely not related to the Veteran's diabetes 
mellitus.  Rather, according to the examiner's February 2010 
addendum, it was the Veteran's decreased acuity in each eye that 
was most likely due exclusively and totally to diabetes mellitus.  
As outlined above, the preponderance of the evidence of record 
demonstrates that the Veteran is entitled to no higher than a 
disability rating of 60 percent due to decreased visual acuity.  

The Board has also considered whether the Veteran's diabetic 
retinopathy presents an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology, and provide 
for a greater evaluation for additional or more severe symptoms; 
thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is not 
warranted.

In addition, the Board finds that a remand for consideration of 
total disability benefits based on individual unemployability is 
not warranted.  A TDIU is an element of an increased rating 
claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, at 
no time during the pendency of the appeal has the Veteran 
asserted that his service-connected diabetic retinopathy has 
rendered him unemployable .  Therefore, referral for 
consideration of TDIU is not warranted.  

The Board recognizes that the Veteran believes he is entitled to 
increased disability ratings for his diabetic retinopathy.  
However, evaluation of an eye disability based on loss of visual 
acuity is performed by the application of numerical findings made 
by a trained optometrist.  When applying the Veteran's visual 
acuity to 38 C.F.R. § 4.79, it is clear that the Veteran is not 
entitled to an increased disability rating at any time during the 
pendency of his claim.  Having considered the findings in Hart, 
21 Vet. App. at 505, the Board finds that the Veteran is not 
entitled to a compensable disability rating prior to April 20, 
2005, a disability rating in excess of 10 percent prior to May 
29, 2007, or a disability rating in excess of 60 percent as of 
May 29, 2007.  Since the preponderance of the evidence is against 
the claim of entitlement to an increased disability rating, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable. 


ORDER

A compensable disability rating for diabetic retinopathy, prior 
to April 20, 2005, is denied.

A disability rating in excess of 10 percent for diabetic 
retinopathy, prior to May 29, 2007, is denied.  

A disability rating in excess of 60 percent, as of May 29, 2007, 
is denied.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


